Citation Nr: 1701395	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-33 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for cervical strain with mild degenerative disc disease. 

5.  Entitlement to service connection for lumbar strain with degenerative disc disease and scoliosis.

6.  Entitlement to service connection for bilateral shoulder strain. 

7.  Entitlement to an initial rating in excess of 10 percent for left hallux valgus with first metatarsal osteotomy. 

8.  Entitlement to an initial rating in excess of 10 percent for right hallux valgus. 
9.  Entitlement to a total disability rating based on individual unemployability.

10.  Entitlement to special monthly compensation for housebound status or the need for aid and attendance of another person. 


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for right and left hallux valgus and assigned 10 percent ratings each, effective August 16, 2010, the date of receipt of the claims for service connection.  The RO denied service connection for the remaining issues captioned above and for service connection for right and left knee disorders. 

In May 2012, the Veteran explicitly expressed disagreement with all issues addressed in this decision except for initial ratings for bilateral hallux valgus and bilateral hearing loss.  However, in the context of his disagreement with the decision regarding service connection for bilateral pes planus, the Veteran generally referred to on-going pain in his feet.  Also in the context of disagreement with the decision regarding service connection for tinnitus, the Veteran referred to hearing loss caused by noise exposure and head injuries.  The RO subsequently included all issues captioned above in a November 2011 statement of the case, thus informing the Veteran that they were on appeal.  In a December 2012 substantive appeal, the Veteran indicated that he desired to perfect an appeal of all issues listed in the statement of the case, even though he enumerated only five issues.  The RO requested clarification in correspondence in April 2014, but no response is of record.  Resolving all doubt in favor of the Veteran, the Board will liberally  interpret the May 2012 notice of disagreement and December 2012 substantive appeal and consider all issues captioned above as on appeal.  

In November 2012, the RO granted service connection for right and left knee disorders.  Therefore, these issues are no longer on appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The Veteran has also filed a July 2015 substantive appeal of the denial of service connection for fibromyalgia, migraine headaches, and gout and for an initial compensable rating for left testalgia.  This appeal is not ready for adjudication and remains pending to provide the Veteran with a requested hearing before a Veterans Law Judge sitting at the RO. These matters, by virtue of this Remand, are brought to the continued attention of the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran served as a U.S. Navy radioman with duty aboard two commissioned ships and a shore station.  He contended in his August 2010 claim and in many written statements that the disorders on appeal arose from residuals of bilateral foot surgery, falls, and exposure to high levels of noise in service, that he experienced multiple joint and spinal pain since the surgery and falls, that he is unable to work because of the disorders, and that he is housebound and requires the aid and attendance of another person. 

With respect to bilateral foot disorders, service treatment records include a February 1986 enlistment physical examination in which the examiner noted that the Veteran had bilateral pes planus.  The Veteran was granted a waiver and accepted into service.  For the next two years, the Veteran reported that he experienced chronic bilateral foot pain from wearing military-type shoes.  In July 1988, he was transferred from a repair ship overseas to a shore medical center in the United States.  A medical board of two physicians diagnosed bilateral pes planus and metatarus primus varus with hallux valgus and noted that the disorders existed prior to service and were aggravated by service.  The Veteran underwent bunionectomies on the left and right feet in July 1988 and in January 1989 respectively.  A medical board placed him on limited duty with no extended walking or standing until July 1989 when he was transferred to full duty aboard another commissioned warship.  In a June 1990 discharge examination, the Veteran reported that he continued to be unable to walk or stand for a long time, and the examiner noted unspecified residuals of the bilateral foot surgery.   

With respect to falls and other trauma, service treatment records also contained encounters for treatment as follows.  In April 1987, the Veteran sought treatment after hitting his head in the ship scullery.  A clinician diagnosed a soft tissue injury, and there was no follow-up.  In August 1987, the Veteran sought treatment after an automobile accident for neck pain that felt like a pulled muscle.  A clinician diagnosed a contusion due to the trauma.  In December 1987, a clinician diagnosed lumbar muscle strain after exertion.  In October 1989, the Veteran sought treatment on multiple occasions for back and right shoulder pain after a fall down a shipboard ladder (stairs).  Clinicians noted a full range of motion, no muscle spasms or point tenderness, and X-rays were normal.  Physicians diagnosed soft tissue trauma with pain.  An osteochondroma of the right shoulder was evaluated as a fibrous defect and required no treatment.  Physicians advised that the injury was muscular in origin and that mid and lower spine contusions would require two to four weeks for full recovery.   In February 1990, a physician noted that the Veteran experienced low back pain six months earlier while lifting.  The physician diagnosed chronic back strain and advised that it should resolve with physical therapy.  In May 1990, the Veteran sought treatment for right shoulder pain after working on tinting car windows.  He denied any trauma or injury.  A clinician diagnosed muscle strain.  In April 1990, he sought treatment after falling five feet from his shipboard bunk, landing on his back and buttocks, and striking his mid-back and right shoulder.  A clinician noted a mild contusion with no crepitus or loss of range of motion, diagnosed a soft tissue injury, and returned the Veteran to full duty.  In a June 1990 discharge examination, the Veteran reported that he continued to experience back but not shoulder pain and was unable to walk or stand for a long time.  The examiner noted a past history of back injury.   

In electronic messages dated in June 2012 and October 2013, the Veteran indicated that he had a pending disability claim for benefits from the Social Security Administration (SSA).  The outcome of the claim is not of record.  However, the Veteran has contended to VA that he is unable to work because of the disorders captioned above.   Therefore, records of examination and adjudication by SSA are potentially pertinent to all claims, including hearing loss and tinnitus, as the Veteran contends that tinnitus was caused by head injuries in the falls.  Although generally VA is not bound by an SSA determination, it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's decision and the records upon which the agency based its determination may be relevant to VA's adjudication of his pending claims, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2016); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran underwent VA examinations of his bilateral feet, shoulders, and cervical and lumbar spine in February 2011.   The examining physician provided a detailed summary of the history of injuries during and after service and diagnosed current pes planus, cervical and lumbar strain with mild degenerative disc disease, and bilateral shoulder strain, although the latter diagnosis was imprecise as the objective clinical indications did not support the Veteran's reported symptoms.  The physician found that the Veteran's pes planus, as distinct from the hallux valgus disorders, was not aggravated during service beyond the normal progression of the disorder and that the shoulder and spinal disorders were not caused by events in service because the Veteran did not incur a chronic disorder during service as a result of the injuries.  The physician did not comment on the results of the July 1988 medical board that concluded that pes planus was aggravated and did not comment on the Veteran's lay reports that he experienced shoulder and spinal pain ever since discharge from service.  Because arthritis is a chronic disorder for which a continuity of symptoms is relevant to service connection and because the Board may not find the Veteran's reports not credible solely because of an absence of treatment, additional examinations and opinions are necessary to consider the report of a continuity of symptoms and to consider any additional evidence obtained from SSA. 38 C.F.R. §§ 3.307; 3.309 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history, lay statements and examinations and provides sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Additionally, the most recent foot examination was in February 2011.  An examination of the Veteran does not become outdated after any arbitrary amount of time.  The duty to get a new examination is triggered only when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Here, the Veteran contended that all his foot disabilities are more severe and impair his capacity for employment.  Therefore, an evaluation of service connected hallux valgus is necessary to decide the increased rating claims.  

The Veteran underwent a VA audiological examination in October 2011.  The VA audiologist was unable to conduct a hearing acuity test despite instruction to the Veteran because of "non-organic components" and inconsistent data.  The audiologist also noted the Veteran's report of tinnitus that began after a fall from his bunk in service but found that his subjective tinnitus was not caused by noise exposure.  The audiologist did not address the contended injuries from a fall.  Therefore, another examination for hearing loss and tinnitus is warranted to provide the Veteran an additional opportunity for a valid test and to address the contention that his tinnitus was caused by a fall in service.  Id. 

Finally, the Veteran has received regular outpatient VA medical care.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated from June 2014 to the present.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992)

The Board will defer decisions on the claims for a TDIU and special monthly compensation as they are intertwined with multiple pending claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient medical care since June 2014 and associate all records received with the electronic claims file.

2.  Request all records of examination and adjudication of claims for disability benefits from the Social Security Administration.  Associate any records received with the electronic claims file. 

3.  Schedule the Veteran for a VA orthopedic examination of the bilateral feet, bilateral shoulders, and cervical and lumbar spine.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the service treatment records, Veteran's lay statements, and the results of the February 2011 VA examination, and note the review in an examination report. 

a.  Request that the examiner evaluate the current status of the Veteran's pes planus and separate service-connected bilateral hallux valgus disabilities and provide an opinion whether the Veteran's pre-service pes planus was aggravated beyond the normal progression of the disorder by military service.  The examiner must provide an opinion: 

(1) whether the Veteran's report of a continuity of foot pain since service is consistent with aggravation of pes planus in addition to service connected hallux valgus; and 

(2) comment in agreement or disagreement with the opinion of the July 1988 Navy medical board that the pes planus and hallux valgus disorders were both aggravated by service.  

b.  Request that the examiner evaluate the Veteran's bilateral shoulders and cervical and lumbar spine disorders, if any, and provide an opinion whether any disorders were caused by falls from a shipboard ladder,  falls from a bunk, exertion from lifting, or the August 1987 automobile accident during active service.  The examiner must consider the clinical evaluations at the time of the falls, the results of the discharge physical examination, post-service treatment and examination records including records obtained from SSA, and the Veteran's lay statements of a continuity of joint and spine pain since the falls and other trauma and whether the lay statements of continuity of symptoms are medically consistent with the injuries but without regard to the absence of treatment for many years after service.  

A complete rationale for all opinions is required.  If an opinion cannot be offered, the examiner should explain the reasons such as insufficient relevant evidence, incomplete state of medical knowledge, or lack of training or experience of the examiner. 

4.  Schedule the Veteran for a VA audiometric examination.  Provide the examiner with access to the electronic claims file.  Request that the examiner review the file including the service treatment records, Veteran's lay statements, and the results of the October 2011 VA examination and note the review in an examination report. 

Request that the examiner perform an examination of the Veteran's hearing acuity and tinnitus and note the Veteran's reported exposure to noise and injuries in falls in service and the current effects on his occupational functioning and daily activities.  Request that the examiner provide an opinion whether hearing loss, if any, and tinnitus are caused by either noise exposure in service or are residuals of the falls in service. 

5.  After completing the above, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, issue a supplemental statement of the case with an appropriate period of time for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



